Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-28-2008

Brhd of Locomotive v. Rossi
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3410




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Brhd of Locomotive v. Rossi" (2008). 2008 Decisions. Paper 618.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/618


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                 NOT PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT

                     _____________

                      No. 06-3410
                     _____________

   BROTHERHOOD OF LOCOMOTIVE ENGINEERS;
           MICHAEL A. SABIA, JR.,
                       Appellants

                                v.

  GREGORY ROSSI in his individual and official capacity;
 JOHN MCNAMARA in his individual and official capacity;
                TOWN OF DOVER, THE
      State of New Jersey, Town Admistratory/Clerk;
ZULIMA V. FARBER State of New Jersey, Attorney General;
                STATE OF NEW JERSEY

      On Appeal from the United States District Court
              for the District of New Jersey
                     No. 05-cv-00475
             (Honorable William J. Martini)

     Submitted Pursuant to Third Circuit LAR 34.1(a)
                   December 11, 2007


               Before: McKEE, CHAGARES,
              and HARDIMAN, Circuit Judges


                 (Filed: August 28, 2008)

               OPINION OF THE COURT
McKee, Circuit Judge

       The Brotherhood of Locomotive Engineers and Michael A. Sabia, Jr. appeal the

district court’s order granting summary judgment in favor of the defendants and

dismissing the complaint which the plaintiffs filed pursuant to The Federal Railway

Safety Act of 1970. For the reasons that follow, we will affirm.

       Inasmuch as we write primarily for the parties who are presumed to be familiar

with this case, we need not recite the factual or procedural background except insofar as

may be helpful to our brief discussion.

       The only issue raised on appeal is whether the district court correctly concluded

that plaintiffs had not established a violation of the Fourth Amendment as a matter of

law. Plaintiffs maintain here, as they did in the district court, that “particularized

suspicion” that an individual may be impaired by alcohol or drugs is required to support

probable cause for a search warrant for blood and urine. We have reviewed the very

thoughtful Letter Opinion, dated June 16, 2006, in which the district court succinctly but

thoroughly explains why summary judgement is warranted in this case. We agree with

the court’s explanation, and little more discussion of plaintiffs’ claims is necessary.

       It is now clear that the Fourth Amendment is implicated when law enforcement

attempts to obtain a sample of blood or urine. Skinner v. Railway Labor Executive’s

Ass’n, 489 U.S. 602, 616 (1989). Plaintiffs argue the Fourth Amendment was violated

here because police did not have probable cause to suspect Sabia of wrongdoing. Rather,


                                              2
as the district court explained, police obtained a search warrant for blood and urine

samples because they needed “to rule out any possibility that the death [of the officer

Sabia struck] was caused by intoxication on the part of Sabia.” The district court relied

upon Zurcher v. The Stanford Daily, 436 U.S. 547 (1978) in concluding that the warrant

was not obtained in violation of the Fourth Amendment. In Zurcher, the district court

had concluded that “third-party” searches without probable cause “to believe that the

owner or possessor of the property is himself implicated in the crime . . .,” are only

constitutional in very limited circumstances. Id. at 554. In reversing that decision, the

Supreme Court explained: “[n]othing on the face of the Amendment suggests that a

third-party search warrant should not normally issue. The Warrant Clause speaks of

search warrants issued on ‘probable cause’ and ‘particularly describing the place to be

searched, and the person or things to be seized.’” Id. Thus, “[t]he critical element in a

reasonable search is not that the owner of the property is suspected of crime but that there

is reasonable cause to believe that the specific ‘things’ to be searched for and seized are

located on the property for which entry is sought.” Id. at 556. The object of the warrant

must also constitute contraband or evidence. Here, Sabia’s possible intoxication was

relevant to establishing whether the deceased officer died as a result of an arson, or

because of the intervening cause of Sabia’s intoxication.

       Accordingly, the warrant was based upon probable cause under Zurcher, and the

district court correctly granted summary judgment.


                                             3